          Case 1:18-cv-03497-AJN Document 96 Filed 01/18/19 Page 1 of 2




                 D: +1 212 225 2460
                tmoloney@cgsh.com




                                                          January 18, 2019

BY ECF

The Honorable Alison J. Nathan
United States District Judge
 for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007


                Re: SPV OSUS Ltd. v. HSBC Holdings plc, et al., No. 18-3497 (AJN)

Dear Judge Nathan:

                We represent the HSBC Defendants 1 in connection with the above-captioned
action (this “Action”). On December 19, 2018, the Court granted the HSBC Defendants’
request, with the consent of the Plaintiff, 2 to extend the time until January 22, 2019 for the
HSBC Defendants to join Defendants’ consolidated reply to the pending motion to dismiss and
to file a supplemental reply brief with respect to the HSBC Defendants in light of an agreement
in principle to settle this Action as part of a global settlement, which includes both this Action
and the Irish Action. (See, e.g., Consolidated Brief at 8). We write to inform the Court that the

1
        The HSBC Defendants include HSBC Holdings plc, HSBC Bank plc, HSBC Bank USA, N.A.,
HSBC USA Inc., HSBC Securities Services (Bermuda) Limited, HSBC Institutional Trust Services
(Bermuda) Limited, HSBC Bank Bermuda Limited, HSBC Securities Services (Luxembourg) S.A.,
HSBC Bank (Cayman) Limited, HSBC Private Banking Holdings (Suisse) S.A., and HSBC Private Bank
(Suisse) S.A.
2
       All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Consolidated Brief. (Dkt. No. 73).
         Case 1:18-cv-03497-AJN Document 96 Filed 01/18/19 Page 2 of 2
The Honorable Alison J. Nathan, p. 2


HSBC Defendants and the Plaintiff continue to work in good faith to expeditiously finalize the
settlement; however, the global nature of the settlement has contributed to further delays.

                We therefore respectfully request that the time for the HSBC Defendants to file a
reply be extended from January 22, 2019 to February 5, 2019 and, in the event this settlement is
not consummated by that date, we request permission for the HSBC Defendants to join
Defendants’ consolidated reply and to file a supplemental reply brief with respect to the HSBC
Defendants. As noted, the HSBC Defendants previously requested one extension from the
original deadline of December 20, 2018, which the Court granted. The Plaintiff consents to the
instant request.

                                                     Respectfully submitted,

                                                     /s/ Thomas J. Moloney

                                                     Thomas J. Moloney


cc: All counsel of record (by ECF)
